Title: John Adams to John Quincy Adams, 15 February 1792
From: Adams, John
To: Adams, John Quincy


My dear Son
Philadelphia Feb. 15. 1792
Your Letter of the 4th, has given me as much Pain by opening the Sceenes of Ambition in your neighbourhood as it has pleasure by the Elegance of its composition and the Intelligence with which it devellopes the Maneuvres of Parties and the Passions of Individuals.
Another Drama at New York has been acted with equal Spirit and of more Importance.
At Philadelphia too We have had our Curiosities but I have not so much Courage as you, to undertake to explain them. When first Places are the Objects of pursuit to clashing Grandees, and the means of obtaining them are popular Arts, you know very well from History and even from your Short Experience, what is to be expected. For my own part I wish myself out of the Scuffle at almost any rate.

Your Mother is confined by rhumatick complaints complicated with others, but I hope will soon be better. The rest of the Family are well. Col Smith and your sister with their Children are to embark in the March Packet for England where they are to remain two Years upon his private affairs.
I hope to See you at Braintree before the first of May and there I shall live in tranquil retirement, Silently observing the Intrigues which may preceed and attend a great Election: and with more Indifference than you may imagine concerning their Effect.
Pray will not an Effort be made for Mr Jarvis, to take a Place in our Senate? Write me as often as you can.
yours with great Affection
John Adams.
